Title: From Thomas Jefferson to Lafayette, 27 June 1804
From: Jefferson, Thomas
To: Lafayette


          
            Washington June 27. 04.
          
          On the 30th. of March I informed you, my dear friend, that Congress had permitted the location of your lands in the new state called Orleans (formerly Lower Louisiana) and that I had on the same day written to Governor Claiborne to look out for the best possible location. I have just recieved a letter from him dated New Orleans May 3. in which is the following passage. ‘I was last evening honored with the reciept of your letter of the 30th. March. it would personally be a source of great satisfaction to me to see the Marquis de la Fayette a citizen of Louisiana, and I believe his permanent residence therein would be a great public benefit. I shall hasten to make the enquiries you sollicit, & to communicate to you the result. my present impression is that there would be no difficulty in locating the land granted to General Fayette in situations the most eligible in Lower Louisiana; perhaps the greater part of it in the island of New Orleans. but I will inform you more particularly hereafter.’ the inclosed paper having lately come to my hand and containing the best account I have ever seen of the manner of employing lands in that canton, I thought it important to send it to you as it may enable you to form some idea of the use to which you will put your own. as to the importation of slaves from abroad, for which that country is pressing, it never will be permitted. perhaps they may be allowed to draw them from the other states. but you will look to other resources. a colony of labouring French, with a certain portion of the fugitive Creoles from St. Domingo, used to the culture of sugar & cotton, and to take some part in the labours, of good character also, might in a short time render your estate there very productive. beginning with about 50. tenants at first, they might be annually increased as experience should teach the best mode of doing it. would it be no gratification to you, my friend, to have a family of this kind to whom you could be a father? and to become in fact the father of the new State? for the whole, American as well as French, would immediately look up to you as their common link of union. New Orleans is a place of wealth & luxury. the manners entirely French, and the language spoken. the people the most quiet and affectionate in the world. leave then, my dear friend, the soil which is trembling under your feet, ready to open & devour yourself & your family, and come to a country where you can do so much good, and which is rising under prospects of tranquility and happiness which scarcely ever beamed on man before. as at the next session of Congress, a land office will be opened to every body, we shall employ this summer, when yourself alone is permitted to recieve a grant, in making the best location possible for you. in the mean time I should be happy to hear from you & recieve your general ideas, which if they come in time will be entirely attended to. but we will not wait for them so as to incur any risks, persuaded that the information on which we shall act will be the best.   I am in hopes this will get to Philadelphia in time to be taken charge of by Baron de Humboldt who is embarking there for Paris. he is a Prussian of great science, & the most amiable character who has been five years in S. America, and goes to Paris to publish the result of his labours. he has made a very short stay with us; yet he will be able to give you some account of us, and will be found worthy of any attentions you may bestow on him. Present me respectfully to Me. de la. Fayette, M. and Me. de Tessé, and accept yourself assurances of my unchangeable affection.
          
            Th: Jefferson 
          
          
            P.S. July 11. since writing the above I have letters from Governor Claiborne informing me that he can locate 320. as. of land adjacent to the city of N. Orleans on the Canal of Carondelet, sometimes a little overflowed, but easily banked. a considerable proportion more may be got in the island of N. Orleans about Galvez town near the Ibberville. good locations can be had on Boeuf river, on the Appelousas, uniting the Chaffaleya & red rivers; and most excellent on the Red river near the rapids, where the land is fertile in the extreme, free from inundation, & remarkably healthy. we shall pursue the enquiries, in hopes of hearing from you without delay: but at any rate some if not all the locations shall be made before Congress meets again, lest a different disposition should be made of some of them, and especially of that adjacent to the city which is of immense value, and may perhaps, a part of it, answer to be laid off in lots in enlargement of the city, which it will be necessary immediately to enlarge, on a plan already proposed.
          
        